THE THIRTEENTH COURT OF APPEALS

                                    13-17-00212-CV


                                 Peggy Franklin
                                       v.
            David James, Cindy James, Terral Bullock, and Cheryl Bullock


                                    On appeal from the
                       24th District Court of DeWitt County, Texas
                             Trial Cause No. 16-02-23,686


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

May 17, 2018